ACCEPTED
                                                                                    03-15-00365-CV
                                                                                            7741308
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              11/9/2015 11:52:44 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                            No. 03-15-00365-CV

                                    IN THE                        FILED IN
                                                           3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
            THIRD JUDICIAL DISTRICT COURT OF            APPEALS
                                                           11/9/2015 11:52:44 AM
                                                               JEFFREY D. KYLE
                             at AUSTIN, TEXAS                       Clerk




              JAMES C. MOSSER and MOSSER LAW PLLC,
                            Appellants

                                       v.

                                 BOB MIMS,
                                  Appellee


        APPEALED FROM THE 340th JUDICIAL DISTRICT COURT
                  TOM GREEN COUNTY, TEXAS

 APPELLANTS’ THIRD MOTION TO EXTEND TIME TO FILE ORIGINAL
                          BRIEF

COMES NOW, Appellants, James C. Mosser, and Mosser Law PLLC, and

files this their Motion to Extend Time to File Original Brief, and in support

thereof would show the following:

                                INTRODUCTION

1.    Appellants are James C. Mosser, and Mosser Law, PLLC.

2.    Appellee is Bob Mims.

3.    There is no specific deadline to file this motion to extend time. See


APPELLANTS’ MOTION TO EXTEND TIME                                   Page 1 of 5
      TEX. R. APP. P. 38.6(d).

                           ARGUMENT & AUTHORITIES

4.    The Court has authority under Texas Rule of Appellate Procedure

      38.6(d) to extend the time to file a brief.

5.    Appellants’ Brief is Due on November 9, 2015

6.    Appellants’ request an additional fourteen days to file their brief,

      extending the time until Monday, November 23, 2015.

7.    Two extensions has been granted to extend the time to file the

      Appellants’ Brief.

8.    In addition to working on this appeal, Counsel for Appellants has

      been handling a very busy litigation schedule in the thirty days since

      the court granted its previous extension. Counsel has engaged in

      significant trial preparation work, trial attendance, discovery, and was

      required to respond to a voluminous Motion for Summary Judgment.

9.    Furthermore, the trial court’s extensive order awarding sanctions in

      this case is nine pages long consisting of fifty-four paragraphs.

      Appellant must respond to each assertion made therein, or it risks

      waiving an issue on appeal. CR 1: 420-428

10.   Additionally, Counsel for Appellants believes that the unique


APPELLANTS’ MOTION TO EXTEND TIME                                   Page 2 of 5
       positions on the law that undergird this case, positions on which the

       Supreme Court has granted a Petition for Review, warrant additional

       research to ensure that all matters are fully and adequately briefed

       for this court. See Wood v. HSBC et al., 439 S.W.3d 585

       (Tex.App.–Houston [14th Dist] 2014, pet. filed), review granted,

       No.14-0714 (Tex. October 9, 2015).

11.    Thus, this motion is not filed for the purpose of delay, but to allow

       counsel adequate time to responsibly complete the brief on the

       merits.

                                  CONCLUSION

12.    Appellant’s busy litigation schedule, coupled with the Supreme

       Court’s decision to grant review in Wood v. HSBC and the effect that

       decision may have on this appeal and the unique positions presented

       in the trial court’s order and here warrants an additional extension of

       time.

                                    PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellants ask the Court to

grant an extension of time to file their brief until Monday, November 9,

2015


APPELLANTS’ MOTION TO EXTEND TIME                                    Page 3 of 5
Respectfully Submitted, MOSSER LAW PLLC

/s/ Paul J. Downey
James C. Mosser
Texas Bar No. 00789784
Nicholas D. Mosser
Texas Bar No. 24075405
Paul J. Downey
Texas Bar No. 24080659
2805 Dallas Parkway, Suite 220
Plano, Texas 75093
Tel. (972) 733-3223
Fax. (469) 626-1073
courtdocuments@mosserlaw.com

                       CERTIFICATE OF CONFERENCE

I hereby certify that I have conferred with Larry W. Bale, Counsel for
Appellee, by telephone on November 9, 2015 in accordance with TEX. R.
CIV. P. 10.5(a)(5), and he remains opposed to any extensions in this case.

/s/ Paul J. Downey
Paul J. Downey.

                         CERTIFICATE OF SERVICE

I hereby certify that on November 9, 2015, I served a copy of Appellants’
Motion to Extend Time to File Original Brief on the party listed below by
electronic service and that the electronic transmission was reported as
complete. My email address is courtdocuments@mosserlaw.com

/s/ Paul J. Downey
Paul J. Downey

Appellee
Bob Mims, represented by
Hay, Wittenburg, Davis, Caldwell & Bale, LLP
Larry W. Bale
APPELLANTS’ MOTION TO EXTEND TIME                                Page 4 of 5
Texas Bar No. 01629830
P.O. Box 271
San Angelo, Texas 76092
Tel. (325) 658-2728
lwb@hwdcb.com




                          Page 5 of 5